DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 11/14/2022.  Claims 1-4, 8, 10-15, and 19-20 have been amended. Therefore, claims 1-6, 8-10, 12-17, and 19-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-6, 8-10, 12-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.    
4.	Under Step 1 of the two-part analysis from Alice Corp, claim 1 is/are directed to a process (an act or step, or a series of acts or steps) and claim 12 is directed to a manufacture (an article that is given a new form, quality, property, or combination through man-made or artificial means) – [see spec, ¶ 0094-0095]. Thus, the claim falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 which is representative of claim 12 recites:
“applying a machine learning algorithm to update values for a plurality of parameters of a machine learning model based on tracking data over a specified period of time, wherein the applying the machine learning algorithm comprises: inputting features of the number of reviewer actions based on a number of weighted applications of a job posting, the features comprising at least one of, a rating of an application from the reviewer, a reply from the reviewer, or a rejection from the reviewer;”, and “generating, as an output, a value predicting a confirmed hire for the job posting based on the features of the number of reviewer actions related to the number of weighted applications for the job posting;”, “identifying a particular job posting;”, “for the particular job posting, inputting into the machine learning model the features of a number of reviewer actions related to a particular number of weighted applications into the machine learning model to generate a score for the particular job posting.”
The limitations as drafted under their broadest reasonable interpretation fall within the “mathematical concepts” and “certain methods of organizing human activity” groupings of abstract ideas because other than reciting [“a computer implemented”], the series of steps describe mathematical relationships/calculations for generating “a value predicting confirmed hire for the job posting” and generating “ a score for the particular job posting” which encompasses mathematical concepts (i.e., mathematical relationships, calculations), commercial interactions (i.e., advertising, marketing or sales activities or behaviors, and business relations.), and managing personal behavior or relationships or interactions between people (i.e., social activities, teaching, and following rules or instructions)   See MPEP 2106.04(a)(2)
Applicant’s specification emphasizes in ¶ [0001] - The present disclosure relates to machine learning and, more particularly, to using machine learning to generate a model that is used to predict hires in an opportunity platform.

As such, the series of steps when considered as a whole pertain using machine learning algorithm/model for “generating a value predicting a confirmed hire for the job posting” and “scoring the particular job posting”. For example, the steps of “applying”, “inputting”, “generating”, “identifying”, and “generating” recite mathematical relationships or acts of calculating using mathematical methods to determine a variable(s) or number(s).  It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula. In addition, the limitations pertain to managing the personal behavior or interactions of a job poster/employer. For example, the limitations encompass a series of instructions a job poster/employer would follow to make hiring predictions and analyze activity with respect to their job postings which is subject matter that may be reasonably characterized as falling within the certain methods of organizing human activity grouping. Accordingly, the limitations as recited in the claims are an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “one or more computing devices”, “one or more storage media storing instructions”, “one or more processors” – see claims 1 & 12 adds the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea [Fig. 5 of Applicant’s Specification], as discussed in MPEP 2106.05 (f)
The other additional elements of: “storing job posting application data that indicates a plurality of applications to a plurality of job postings;”, “storing tracking data that indicates, for each job posting of the plurality of job postings, a number of reviewer actions with respect to applications to each job posting of the plurality of job postings;”, “storing the score for use as training data to improve the output of the machine learning model” adds insignificant extra-solution activity to the judicial exception, i.e., data gathering and/or storage, as discussed in MPEP 2106.05(g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “one or more computing devices”, “one or more storage media storing instructions”, “one or more processors” are at best the equivalent of merely adding the words “apply it” to the judicial exception. At Step 2B, mere instructions to apply an exception cannot provide an inventive concept.
The other additional elements of: “storing job posting application data that indicates a plurality of applications to a plurality of job postings;”, “storing tracking data that indicates, for each job posting of the plurality of job postings, a number of reviewer actions with respect to applications to each job posting of the plurality of job postings;”, “storing the score for use as training data to improve the output of the machine learning model” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra- solution activity in Step 2A should be re-evaluated in Step 2B.
At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. As discussed in MPEP 2106.05 (d)(Il) the Alice and Versata Dev. Group court decisions indicated, “electronic recordkeeping” and “storing and retrieving information in memory” are computer functions that are well-understood, routine, and conventional functions when they are claimed as insignificant extra solution activity. Therefore, the conclusion that the storing steps are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
8.	Claims 2-6, 8-10, 13-17, and 19-20 are dependent of claims 1 and 12.
For example, claims 2 and 13 recite “wherein the score is a first score, the method further comprising: generating a second number of weighted applications for the particular job posting based on the particular number of weighted applications and a subsequent application; inputting the second number of weighted applications into the machine learning model to generate a second score; and based on the first score and the second score, generating a particular prediction of a confirmed hire for the subsequent application” merely further narrows how the judicial exception may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept, claims 3 and 14 recite “wherein the machine learning model is a first model, the method further comprising: identifying a particular applicant; generating a value that is based on a number of applications submitted by the particular applicant; and inputting the value into a second model, that is different than the first model, to generate a third score for the particular applicant; wherein generating the particular prediction is also based on the third score.” merely further narrows how the judicial exception may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept, claims 4 and 15 recite “wherein: the tracking data indicates, for the particular job posting, a first number of reviewer actions of a first action type with respect to the particular job posting and a second number of reviewer actions of a second action type with respect to the particular job posting; the first action type is different than the second action type; and generating the particular number of weighted applications is based on the first number of reviewer actions of the first action type and the second number of reviewer actions of the second action type.” merely further narrows how the judicial exception may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept, claims 6 and 17 recite “based on the tracking data computing a weight for each action type of a plurality of action types, wherein each action type of a plurality of action types includes the first action type and the second action type; wherein generating the particular number of weighted applications for the particular job posting comprises: for each action type of the plurality of action types, computing a weighted action value; wherein the particular number of weighted applications is based on the weighted action value of each action type of the plurality of action types.” merely further narrows how the judicial exception may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept, claims 10 and 20 recite “wherein: the job posting application data is first job posting application data; the plurality of applications is a first plurality of applications; the plurality of job postings is a first plurality of job postings that pertain to a first segment that is different than a second segment; the tracking data is first tracking data; the machine learning model is a first model; the method further comprising: storing second job posting application data that indicates a second plurality of applications to a second plurality of job postings that pertain the second segment; storing second tracking data that indicates, for each job posting of the second plurality of job postings, a second number of reviewer actions with respect to applications to each job posting; based on the second tracking data, using one or more machine learning techniques to learn a second plurality of parameters of a second model that is different than the first model; and using the second model for job postings that pertain to the second segment.” merely further narrows how the judicial exception may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept. Similarly, claims 5 and 16 recite “wherein the first action type includes one of message interaction between reviewer and applicant, profile view by reviewer, or rating of applicant by reviewer.” merely describes the data/information recited in the judicial exception which does not make the claimed invention any less abstract. Claims 8 and 19 recite “wherein a first parameter of the plurality of parameters of an job posting accounts for an imperfection, in predictions generated by the machine learning model, due to: profile updating loss due to one or more applicants not updating their respective profiles after becoming hired in response to applications to job postings, competition loss due to posters finding applicants from other hiring platforms, or multi-opportunity overcounting due to an applicant applying to multiple job postings within a single organization and becoming hired at one of them while each of the multiple job postings being marked as a confirmed hire.”, claim 9 recites “wherein a second parameter of the plurality of parameters allows for the imperfection in the value predicting the confirmed hire to increase as the number of weighted applications of a job posting increases.” merely describes the data/information recited in the judicial exception which does not make the claimed invention any less abstract.  Accordingly, none of the dependent claims provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.

With Respect to Rejections Under 35 USC 101

Applicant argues “Claims 1-6, 8-10, 12-17 and 19-20 were rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. In particular, the Office Action alleged that the claims are directed to mathematical concepts. The undersigned traverses for the following reasons. The Applicant maintains that the claims are not directed to an abstract idea but in the interest of compact prosecution has amended the claims 1 and 12 to recite in part: for the particular job posting, inputting into the machine learning model the features of a number of reviewer actions related to a particular number of weighted applications into the machine learning model to generate a score for the particular job posting; and storing the score for use as training data to improve the output of the machine learning model. Accordingly, the undersigned submits that the claims do not recite an abstract idea and recites a practical application as explained in the Revised Guidance. Therefore, the undersigned respectfully requests that the rejection under 35 U.S.C. § 101 be reconsidered and withdrawn. For brevity, Applicant defers, but reserves the right to later submit, further remarks regarding these dependent claims, which are believed to be separately patentable.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts contrary to the remarks made by Applicant the present rejection identifies the steps of claims 1 and 12 that correspond to the mathematical concepts and certain methods of organizing human activity groupings identified in the MPEP 2106.04(a)(2). This section of the MPEP also indicates it is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea). At best, claims 1 and 12 recite applying a machine learning model to make a prediction for a confirmed hire for a job posting and using the machine learning model to generate a score for a particular job posting which does not remove the claim limitations from the mathematical concepts grouping of abstract ideas. Upon further consideration, the newly amended step of “storing the score for use as training data to improve the output of the machine learning model” is an example of post-solution activity that serves as a nominal addition to the claim as a whole.  At best, the step adds the gathering or storage of data necessary to carry out the abstract idea but does correspond to improvements of the functioning of the computer itself or any other computing technology discussed in MPEP 2106.05(a). The addition of insignificant extra solution activity as recited in claims 1 and 12 does not integrate the judicial exception into a practical application nor does it provide an inventive concept.  For these reasons, the rejections under 35 USC 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Rejections under this section have been withdrawn based on applicant's amendments
to the claims 1 and 12. Closet prior art to the invention includes Budzienski
(US 2014/0244532 A1), Flynn (US 2021/0073737 A1), and Scarborough (US 2012/0078804 A1) None of the prior art alone or in combination teaches the claimed invention recited in claims 1 and 12 wherein the novelty is in the combination of all the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
C. G. Harris, "Finding the Best Job Applicants for a Job Posting: A Comparison of Human Resources Search Strategies," 2017 IEEE International Conference on Data Mining Workshops (ICDMW), 2017, pp. 189-194, doi: 10.1109/ICDMW.2017.31.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629